                            Case 3:20-cv-01858-EMC Document 83 Filed 12/14/20 Page 1 of 6



                     1   Robert D. Becker (CA Bar No. 160,648)            David P. Enzminger (SBN: 137065)
                         rbecker@manatt.com                               denzminger@winston.com
                     2   Christopher L. Wanger (CA Bar No. 164,751)       Louis L. Campbell (SBN: 221282)
                     3   cwanger@manatt.com                               llcampbell@winston.com
                         Hilary A. Soloff (CA Bar No. 314,727)            WINSTON & STRAWN LLP
                     4   hsoloff@manatt.com                               275 Middlefield Rd., Suite 205
                         MANATT, PHELPS & PHILLIPS, LLP                   Menlo Park, CA 94025
                     5   One Embarcadero Center, 30th Floor               Telephone: (650) 858-6500
                         San Francisco, CA 94111                          Facsimile: (650) 858-6550
                     6   Telephone: (415) 291-7400                        Krishnan Padmanabhan (SBN: 254220)
                     7   Facsimile: (415) 291-7474
                                                                          kpadmanabhan@winston.com
                         Charles A. Kertell (CA Bar No. 181,214)          WINSTON & STRAWN LLP
                     8   ckertell@manatt.com                              200 Park Avenue
                     9   MANATT, PHELPS & PHILLIPS, LLP                   New York, NY 10166
                         695 Town Center Drive, 14th Floor                Telephone: (212) 294-6700
                10       Costa Mesa, CA 92626                             Facsimile: (212) 294-4700
                         Telephone: (714) 371-2500
                11                                                        Attorneys for Plaintiff
                         Facsimile: (714) 371-2550
                                                                          CISCO SYSTEMS, Inc.
                12       Attorneys for Defendant and Counterclaimant,
                         CAPELLA PHOTONICS, INC.
                13
                14                                         UNITED STATES DISTRICT COURT

                15                                     NORTHERN DISTRICT OF CALIFORNIA

                16                                             SAN FRANCISCO DIVISION

                17       CISCO SYSTEMS, INC.,                             Case No. 3:20-cv-01858-EMC
                18                                Plaintiff,              JOINT CLAIM CONSTRUCTION AND
                                                                          PREHEARING STATEMENT (PATENT
                19                 v.                                     LOCAL RULE 4-3)
                20       CAPELLA PHOTONICS, INC.,                         Hon. Edward M. Chen
                21                       Defendant.
                         ____________________________________
                22       CAPELLA PHOTONICS, INC.,
                23                                Counterclaimant,
                24                 v.
                25       CISCO SYSTEMS, INC.,
                26                                Counter-Defendant.

                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                         Case No. 3:20-cv-01858-EMC                                  Joint Claim Construction and Prehearing Statement
   SAN FRANCISCO
                         327143712.1
                               Case 3:20-cv-01858-EMC Document 83 Filed 12/14/20 Page 2 of 6



                     1            Pursuant to Patent Local Rule 4-3 and the Court’s Order Setting Claims Construction
                     2   Deadlines (Dkt. 37), defendant and counterclaimant Capella Photonics, Inc. (“Capella”) and
                     3   plaintiff and counterclaim-defendant Cisco Systems, Inc. (“Cisco”) hereby submit this Joint
                     4   Claim Construction and Prehearing Statement concerning U.S. Patent No. RE47,905 (“the ‘905
                     5   patent”) and U.S. Patent No. RE47,906 (“the ‘906 patent”).
                     6   I.       Patent Local Rule 4-3(a): Construction of Terms On Which The Parties Agree
                     7            Capella and Cisco (collectively the “parties”) have not reached agreement on the
                     8   construction of any claim terms appearing in the ‘905 and/or ‘906 patents.
                     9   II.      Patent Local Rule 4-3(b): Proposed Constructions Of Disputed Terms
                10                Capella and Cisco’s proposed construction of each disputed claim term, together with an
                11       identification of all references from the specification or prosecution history that support that
                12       construction, and an identification of any extrinsic evidence known to the party on which it
                13       intends to rely either to support its proposed construction or to oppose any other party’s proposed
                14       construction, including, but not limited to, as permitted by law, dictionary definitions, citations to
                15       learned treatises and prior art, and testimony of percipient and expert witnesses, is provided in
                16       Appendix A.
                17       III.     Patent Local Rule 4-3(c): Identification of Most Significant Terms
                18                The parties identify the following claim terms whose construction will be the most
                19       significant to the resolution of the above-captioned action. Items one (1) through five (5) all
                20       relate to disputes regarding claim amendments between the previously asserted patents (’368
                21       patent and ’678 patent) and the presently asserted reissue patents (’905 patent and ’906 patent).
                22       The parties have chosen to present these terms differently (Capella proposing to construe just
                23       term no. one (1), and Cisco proposing term nos. two (2) through five (5)). Because the phrases to
                24       be construed in term no. one (1) are fully redundant of the other proposed claim terms for
                25       construction (see term nos. two (2) and four (4)), the list of terms present only ten disputes.
                26
                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                         Case No. 3:20-cv-01858-EMC                       1              Joint Claim Construction and Prehearing Statement
   SAN FRANCISCO
                         327143712.1
                             Case 3:20-cv-01858-EMC Document 83 Filed 12/14/20 Page 3 of 6



                     1
                                 No.         Claim Term                                     Claims
                     2                       “port(s)”/“fiber collimators…                  ’905 Patent, Claims 1, 15, 16;
                                 1.          providing … port(s)”
                     3                                                                      ’906 Patent, Claims 1, 21, 31,
                     4                                                                      37, 44, 61;
                                                                                             ’368 Patent, Claims 1, 5, 6, 10,
                     5           2.          “port(s)”                                       15, 16;
                     6                                                                       ’678 Patent, Claims 1-3, 5, 20-
                                                                                             22, 24, 31, 37-39, 44-47, 55,
                     7
                                                                                             60-63;
                     8
                                                                                             ’905 Patent, Claims 23, 28, 39,
                     9                                                                       45, 47, 49, 51;
                                                                                             ’906 Patent, Claims 100, 115,
                10                                                                           116-118, 133;
                11                                                                           ’905 Patent, Claims 23, 27,
                                 3.          “fiber collimator port(s)”/“fiber               32,39;
                12                           collimator . . . port(s)”1
                                                                                            ’906 Patent, Claims 68-70, 72,
                13                                                                          80, 87, 89, 90, 92, 100, 115,
                                                                                            118, 126, 131, 133;
                14                                                                          ’678 Patent, Claims 1, 21, 31,
                                 4.          “fiber collimator(s), providing . . .          44, 55;
                15
                                             port(s)”
                16                           “fiber collimator(s), providing and             ’905 Patent, Claims 23, 47, 49,
                                 5.          serving as…port(s)”/“fiber                      51
                17
                                             collimator(s) serving as…port(s)”
                18                                                                          ’906 Patent, Claims 68, 100,
                                                                                            115, 126
                19                           “continuously controllable”/                   ’905 Patent, Claims 23, 47, 49,
                                 6.          “controlling… continuously”/                   51, 52;
                20
                                             “continuously controlling”
                21                                                                          ’906 Patent, Claims 68, 100,
                                                                                            115, 133;
                22                           “beam-deflecting elements”                     ’905 Patent, Claims 23-25, 27-
                                 7.                                                         28, 31, 35, 46, 47, 49, 51-54;
                23
                24                                                                          ’906 Patent, Claims 133-134,
                                                                                            139;
                25
                26
                27
                         1
                          Ellipses refers to “fiber collimator input port(s),” “fiber collimator add port,” “fiber collimator drop port,” “fiber
                28       collimator other port(s),” “fiber collimator one or more other ports,” and “fiber collimator output port.”
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                         Case No. 3:20-cv-01858-EMC                                 2                 Joint Claim Construction and Prehearing Statement
   SAN FRANCISCO
                         327143712.1
                            Case 3:20-cv-01858-EMC Document 83 Filed 12/14/20 Page 4 of 6



                     1                       “micromirror(s)”                      ’905 Patent, Claim 46;
                                 8.
                     2                                                             ’906 Patent, Claims 68-70, 79,
                     3                                                             82, 85, 89-90, 96, 100, 115-117,
                                                                                   122-123, 125-127, 129;
                     4                       “controllable in two dimensions”/     ’905 Patent, Claims 23, 47, 49,
                                 9.          “controlling…in two dimensions”       51;
                     5
                                                                                   ’906 Patent, Claim 133;
                     6
                                             “being pivotal about two axes”        ’906 Patent, Claims 68, 115;
                                 10.
                     7
                                             “controlling dynamically”/            ’905 Patent, Claims 51, 52;
                     8           11.         “dynamically… controlling”
                                                                                   ’906 Patent, Claim 133;
                     9
                10                Capella does not believe that any construction will be case or claim dispositive.

                11                Cisco identifies the following claims terms as dispositive on the issues of collateral

                12       estoppel pursuant to the Court’s prior orders (Dkt. 48, 81). In accordance, based on construction

                13       of these claim terms either collateral estoppel will apply, or Capella will be precluded from

                14       pursuing pre-issuance damages.

                15               “port(s)”/“fiber collimators… providing … port(s)”

                16               “port(s)”

                17               “fiber collimator port(s)”/“fiber collimator . . . port(s)”

                18               “fiber collimator providing . . . port(s)”

                19               “fiber collimator(s) providing and serving as…port(s)”/“fiber collimator(s) serving

                20                as…port(s)”

                21               Cisco identifies the following          Claims for Which the Term Is
                                 constructions as dispositive with       Dispositive
                22               respect to noninfringement by all
                                 accused Cisco products for claims
                23               of the ’905 and ’906.Claim Term
                24               “continuously controllable”/            ’905 Patent: all claims;
                                 “controlling… continuously”/
                25               “continuously controlling”              ’906 Patent all claims except
                                                                         89-92, 96-99;
                26
                27                Cisco identifies the following constructions as dispositive with respect to noninfringement

                28       by an entire class of accused Cisco products for claims of the ’905 and ’906.
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                         Case No. 3:20-cv-01858-EMC                            3            Joint Claim Construction and Prehearing Statement
   SAN FRANCISCO
                         327143712.1
                              Case 3:20-cv-01858-EMC Document 83 Filed 12/14/20 Page 5 of 6



                     1            Claim Term                           Claims for Which the Term Is
                                                                       Dispositive
                     2            “beam-deflecting elements”           ’905 Patent, Claims 23-29, 31-
                     3                                                 35, 47-54;

                     4                                                 ’906 Patent, Claims 133-135,
                                                                       137-139;
                     5            “micromirror(s)”                     ’905 Patent, Claim 46;
                     6
                                                                       ’906 Patent, Claims 68-72, 79-
                     7                                                 85, 87-92, 96-100, 106, 115-
                                                                       118, 122-127, 129-132;
                     8            “controllable in two dimensions”/    ’905 Patent, Claims 23, 47, 49,
                                  “controlling…in two dimensions”      51;
                     9
                10                                                     ’906 Patent, Claim 133;
                                  “being pivotal about two axes”       ’906 Patent, Claims 68, 115;
                11
                12
                13       IV.      Patent Local Rule 4-3(d): Anticipated Length Of Claim Construction Hearing
                14                Both parties anticipate that the claim construction hearing will take approximately 3
                15       hours.
                16       V.       Patent Local Rule 4-3(e): Live Witnesses At The Claim Constriction Hearing
                17                Neither party anticipates calling any live witnesses at the claim construction hearing.
                18       VI.      Patent Local Rule 4-3(f): Factual Findings
                19                Neither party has identified any factual findings to be requested from the Court related to
                20       claim construction.
                21
                22       Dated: December 14, 2020               MANATT, PHELPS & PHILLIPS, LLP
                23
                                                                By: /s/ Robert D. Becker
                24                                                  Robert D. Becker
                25                                                    Attorneys for Defendant and Counterclaimant
                                                                      CAPELLA PHOTONICS, INC.
                26
                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                         Case No. 3:20-cv-01858-EMC                        4             Joint Claim Construction and Prehearing Statement
   SAN FRANCISCO
                         327143712.1
                            Case 3:20-cv-01858-EMC Document 83 Filed 12/14/20 Page 6 of 6



                     1   Dated: December 14, 2020      WINSTON & STRAWN LLP
                     2
                                                       By: /s/ Krishnan Padmanabhan
                     3                                     Krishnan Padmanabhan
                                                           David P. Enzminger
                     4                                     Louis L. Campbell
                     5                                     Attorneys for Plaintiff and Counterclaim Defendant
                                                           CISCO SYSTEMS, INC.
                     6
                     7
                     8
                     9
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                         Case No. 3:20-cv-01858-EMC            5             Joint Claim Construction and Prehearing Statement
   SAN FRANCISCO
                         327143712.1
